Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed September 17, 2020.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12, 14-18, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes (claims 1 and 12) and a machine (claim 17), which are recited as methods and/or systems that perform the steps and/or functions of: obtaining a predictive association model associated with the patient, wherein the predictive association model is determined based on historical data associated with the patient and comprises a plurality of associations; obtaining real-time data associated with the patient from a plurality of different data sources; determining a current state of the patient based at least in part on the real-time data; predicting occurrence of an event when the current state of the patient corresponds to an association of the plurality of associations; and in response to predicting the occurrence of the event, initiating an action in response to the predicted event.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
The claim is directed to a system to perform the process of recommending an insulin dosage for a patient based on monitored data, which is performed by the system determining a current state of the patient, predicting occurrence of an event, and in response to predicting the occurrence of the event, initiating an action in response to the predicted event.
According to the specification, the actions to be initiated in response to predicting the occurrence of the event includes “notifications, recommendations, or other responsive actions based on associated patient behaviors.” (Specification, par. [0076]). Providing notifications and recommendations are simply providing instructions to the patient regarding their state and/or what actions should be taken by the patient. This is managing the behavior of the user by notifying the patient that their data and behaviors indicate a likely patient state or by providing instructions regarding the amount of insulin the patient should be administering based on a predicted state of the patient. These amount to providing rules or instructions to be followed by the patient based on the past behaviors of the patient, which are examples of certain methods of organizing human activity.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of obtaining a predictive association model associated with the patient and obtaining real-time data associated with the patient from a plurality of different data sources are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying: the predictive association model be determined based on historical data associated with the patient and comprising a plurality of associations, the real-time data be associated with the patient from a plurality of different data sources, the current state of the patient be determined based at least in part on the real-time data, and the current state of the patient corresponds to an association of the plurality of associations; are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). All of these limitations either refer to specifying what data is to be used when performing the steps or specifying where data to be obtained is obtained from.
The steps of: initiating an action in response to the predicted event in response to predicting the occurrence of the event are examples of necessary data outputting because they are describing the actions to be taken, which can include providing a notification or a recommendation. Providing a notification or a recommendation is simply outputting the results of the analysis to the user. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as “a database”, “a server in communication with the database”, and “a device associated with the patient to obtain the predictive association model from the server via a network”, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system with a central server and database in communication with user devices over a network.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “a database to maintain historical data”, “a server in communication with the database to transform…”, and “a device associated with the patient to obtain the predictive association model from the server via a network”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (obtaining a predictive association model association with the patient), sending and receiving data over a network (obtaining real-time data associated with the patient from a plurality of different data sources and “a device associated with the patient to obtain the predictive association model from the server via a network” (claim 17)), electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the database, the server, the device associated with the patient, and the network) are all generically recited components (see specification, par. [0059]-[0063]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system of generic computer devices connected over a conventional or commercially available network (see specification, par. [0060]), which is able to analyze patient data and provide instructions to the patient based on the analysis. This is a generic computer system connected over a network performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-10 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-10 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2 and 4-5  all recite additional limitations that serve to select by type or source the data to be manipulated by describing the types of data that are to be used in making the prediction. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 3 and 6-8 all recite additional limitations that amount to performing the analysis performed in the independent claim by performing an additional abstract idea of that could be categorized as a mental process (i.e., processes that can be practically performed in the human mind or with the aid of a pen and paper, such as evaluation, observation, or judgment) (MPEP 2106.04(a)).. Claims 3 and 6-8 all recite transforming the variables, whether that be from their real-time values to a categorical state, a categorical state to a Boolean value, or their real-time values to a Boolean value. This process is considered a mental state because it simply requires evaluating the data and determining whether a condition exists. Transforming the real-time data to a categorical state only requires determining whether the real-time data falls into a category of values, which can be as simple as categorizing the data based on a comparison to a threshold. Transforming the categorical values to a Boolean value only requires comparing the categorical values to the categorical values that are determined to be associated with a predicted state in the predictive model, which only requires a comparison to determine if the categorical variable matches a set of variables on a list and assigning a Boolean value (e.g., 1 or 0, true or false, yes or no). Transforming the real-time value only requires performing the two previous comparisons in sequence (i.e., categorize the real-time data based on a comparison to a threshold, then compare that category to the variables associated with the event). Additional limitations that are also abstract ideas are not sufficient to integrate the abstract idea into a practical application or amount to significantly more (MPEP 2106.04.II.A.2).
Claims 9-10 recite additional limitations that amount to necessary data outputting because they both describe initiating actions that are simply providing the results of the analysis to the user. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 14-16 all ultimately depend from claim 12 and include all the limitations of Claim(s) 12. Therefore, claim(s) 14-16 recite the same abstract idea of certain methods of organizing human activity of claim 12.
Claims 14-16 all recite limitations that are the same or substantially similar to the limitations of claims 9, 3, and 8, respectively. Therefore, claims 14-16 are rejected under 35 USC 101 for the same reasons as claims 9, 3, and 8.
Claims 18 and 20 all ultimately depend from claim 17 and include all the limitations of Claim(s) 17. Therefore, claim(s) 18 and 20 recite the same abstract idea of certain methods of organizing human activity of claim 17.
Claim 18 recites limitations that are the same or substantially similar to the limitations of claim 9. Therefore, claim 18 is rejected under 35 USC 101 for the same reasons as claim 9.
Claim 20 recites limitations that amount to selecting by type or source the data to be manipulated by describing the source of the measurement data used to perform the analysis recited in the independent claim. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)).

Claims 11, 13, and 19 are all determined to be eligible under 35 USC 101. Claims 11, 13, and 19 all recite limitations that describe the actions to be performed as being adjusting operation of an infusion device to deliver insulin in a manner that is influence by [the patient behavior]. These limitations are examples where “the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,” which is considered to integrate the judicial exception into a practical application (MPEP 2106.04(d)(2), which makes the claims eligible at the Step 2A Prong 2 stage of the analysis.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (US PG Pub. 2018/0174675).

Claim 1
	Regarding claim 1, Roy discloses
A method of monitoring a physiological condition of a patient, the method comprising:
Abstract, “Infusion systems, infusion devices, and related operating methods are provided.”
Par. [0080], “FIG. 8 depicts an exemplary embodiment of a patient monitoring system 800. The patient monitoring system 800 includes a medical device 802 that is communicatively coupled to a sensing element 804 that is inserted into the body of a patient or otherwise worn by the patient to obtain measurement data indicative of a physiological condition in the body of the patient, such as a sensed glucose level.”
Obtaining a predictive association model associated with the patient, wherein the predictive association model is determined based on historical data associated with the patient and comprises a plurality of associations
Par. [0091], “In one or more exemplary embodiments, the remote device 814 utilizes machine learning to determine which combination of historical sensor glucose measurement data, historical delivery data, historical auxiliary measurement data (e.g., historical acceleration measurement data, historical heart rate measurement data, and/or the like), historical event log data, historical geolocation data, and other historical or contextual data are correlated to or predictive of the occurrence of a particular event, activity, or metric for a particular patient, and then determines a corresponding equation, function, or model for calculating the value of the parameter of interest based on that set of input variables. Thus, the model is capable of characterizing or mapping a particular combination of one or more of the current (or recent) sensor glucose measurement data, auxiliary measurement data, delivery data, geographic location, patient behavior or activities, and the like to a value representative of the current probability or likelihood of a particular event or activity or a current value for a parameter of interest.”
Par. [0159], “Depending on the embodiment, the remote device 814 may store or maintain the models in the database 816 in association with the patient for subsequent retrieval by a device 802, 806 associated with the patient, or alternatively, the remote device 814 may automatically push updated models to one or more devices 802, 806 associated with the patient.”
Obtaining real-time data associated with the patient from a plurality of different data sources
Par. [0100], “In another embodiment, machine learning is utilized to determine personalized models for meal probability (or probability of meal occurrence) and meal size, which, in turn, may be utilized to calculate meal probability and probable meal size substantially in real-time as a function of current measurement data and other current operational context information.”
Determining a current state of the patient based at least in part on the real-time data
Par. [0100], “For example, the remote device 814 may analyze the historical meal data, historical sensor glucose measurement data, historical insulin delivery data, historical auxiliary measurement data, historical geographic location data, and any other historical data associated with the patient in the database 816 to identify or otherwise determine the subset of the patient's historical data that is predictive of or correlative to meal occurrence. The remote device 814 may then determine a corresponding equation for calculating a meal probability value based on that subset of input variables, thereby characterizing or mapping a particular combination of values or attributes for the current operational context to a corresponding meal probability. The remote device 814 may then determine a corresponding equation for calculating a meal probability value based on that subset of input variables, thereby characterizing or mapping a particular combination of values or attributes for the current operational context to a corresponding meal probability.”
Predicting occurrence of an event when the current state of the patient corresponds to an association of the plurality of associations
Par. [0100], “In various embodiments, the remote device 814 automatically pushes updated models to the client application 808 or the personalization application 608, which, in turn utilize the models to continually calculate predicted meal probabilities and corresponding meal sizes substantially in real-time as new sensor glucose measurement data or other auxiliary measurement data is available, as the geographic location of the respective device 802, 806 changes, the time of day changes, and so on.”
In response to predicting the occurrence of the event, initiating an action in response to the predicted event
Par. [0101], “Still referring to FIG. 9, in response to determining the predicted future meal probability is greater than a threshold, the prospective closed-loop control process 900 automatically adjusts or modifies control information associated with the closed-loop control scheme to proactively increase insulin delivery in anticipation of a future meal in advance of receiving any meal indication from the patient (tasks 906, 908).”

Claim 2
	Regarding claim 2, Roy discloses all the limitations of claim 1. Roy further discloses
Each association comprising a subset of a plurality of patient data variable states
Par. [0033], “As described in greater detail below in the context of FIG. 10, in one or more embodiments, historical data associated with the user (e.g., historical measurement data, meal data, exercise data, and the like) is analyzed to identify behavior patterns that exhibit a corresponding physiological response. The user's likely engagement in a particular event or activity that is likely to influence the user's glucose level or insulin response is automatically detected based on the correlation between the user's current or recent measurement data and event pattern exhibited by the historical measurement data associated with that particular event or activity.”
Determining the current state comprises determining a current state value for each of the plurality of patient data variable states using the real-time data, resulting in a plurality of current state values, and detecting when the current state of the patient corresponds to the respective association comprising detecting when a subset of the plurality of current state values matches state values associated with the subset of the plurality of patient data variable states associated with the respective association
Par. [0034], “For example, historical data associated with the user may be utilized to correlate sensor glucose measurement patterns for that particular user to a particular size and/or type of meal consumed by the user. In response to detecting a subset of the user's recent measurement data corresponds to the historical measurement data pattern associated with a particular size and type of meal, a user notification may be automatically generated that prompts the user to confirm that he or she has or is consuming that particular size and type of meal.”
Par. [0072], “In this regard, in some embodiments, based on correlations between current or recent measurement data and the current operational context relative to historical data associated with the patient, the personalization application 608 may adjust or otherwise modify values for one or more parameters utilized by the command generation application 610 when determining dosage commands, for example, by modifying a parameter value at a register or location in memory 606 referenced by the command generation application 610.”

Claim 4
	Regarding claim 4, Roy discloses all the limitations of claim 1. Roy further discloses
Obtaining the real-time data comprising obtaining location data associated with the patient from a sensing arrangement
Par. [0037], “To facilitate meal type adjustments and reduce the user burden, a personalized meal library is created for an individual user based on his or her meal history, and recommended or suggested meals can be prioritized based on correlations to current contextual information (e.g., time of day, day of week, geographic location, etc.).”
Determining a current location state of the patient based at least in part on the location data
Par. [0089], “The remote device 814 may also receive geolocation data and potentially other contextual data associated with a device 802, 806 from the client device 806 and/or client application 808, and store or otherwise maintain the historical operational context data in association with the particular patient. In this regard, one or more of the devices 802, 806 may include a global positioning system (GPS) receiver or similar modules, components or circuitry capable of outputting or otherwise providing data characterizing the geographic location of the respective device 802, 806 in real-time.”
The current state of the patient corresponds to the respective association when the current location state of the patient matches a location state associated with the respective association
Par. [0091], “In one or more exemplary embodiments, the remote device 814 utilizes machine learning to determine which combination of historical sensor glucose measurement data, historical delivery data, historical auxiliary measurement data (e.g., historical acceleration measurement data, historical heart rate measurement data, and/or the like), historical event log data, historical geolocation data, and other historical or contextual data are correlated to or predictive of the occurrence of a particular event, activity, or metric for a particular patient, and then determines a corresponding equation, function, or model for calculating the value of the parameter of interest based on that set of input variables. Thus, the model is capable of characterizing or mapping a particular combination of one or more of the current (or recent) sensor glucose measurement data, auxiliary measurement data, delivery data, geographic location, patient behavior or activities, and the like to a value representative of the current probability or likelihood of a particular event or activity or a current value for a parameter of interest.”

Claim 9
	Regarding claim 9, Roy discloses all the limitations of claim 1. Roy further discloses
Predicting the occurrence of the event comprising predicting consumption of a meal
Par. [0037], “Once sufficient historical meal data for a user exists, a personalized library of likely meal content can be created, with machine learning being utilized to predict the most likely meal content and serving sizes for a meal at the current time (or an anticipated meal in the future) based on the user's historical meal data and the current contextual situation (e.g., the current time of day, current day of week, current geographic location, etc.).”
Initiating the action comprising automatically generating a user notification indicative of the predicted meal
Par. [0033], “In response to detecting an event pattern in the user's current or recent measurement data, a user notification indicative of the detected event may be automatically generated. In this regard, the user notification may indicate the type of event detected, and potentially other characteristics associated with the event. For example, in the case of a meal event, the user notification may indicate the detected event is a meal and include a detected meal size and/or meal type associated with the detected event pattern.”
Par. [0034], “In response to detecting a subset of the user's recent measurement data corresponds to the historical measurement data pattern associated with a particular size and type of meal, a user notification may be automatically generated that prompts the user to confirm that he or she has or is consuming that particular size and type of meal.”

Claim 10
	Regarding claim 10, Roy discloses all the limitations of claim 1. Roy further discloses
Predicting the occurrence of the event comprising predicting consumption of a meal
Par. [0037], “Once sufficient historical meal data for a user exists, a personalized library of likely meal content can be created, with machine learning being utilized to predict the most likely meal content and serving sizes for a meal at the current time (or an anticipated meal in the future) based on the user's historical meal data and the current contextual situation (e.g., the current time of day, current day of week, current geographic location, etc.).”
Initiating the action comprising automatically recommending a bolus dosage of fluid
Par. [0118], “For example, the GUI display may indicate that a meal event was detected based on the patient's measurement data, and in some embodiments, the GUI display may include indication of the predicted meal size, the predicted meal content, and potentially other attributes of the meal predicted by the application 608, 808. In this regard, in some embodiments, the GUI display may also indicate a recommended action for responding to the detected event, such as, for example, a meal bolus amount, an adjusted target glucose value, or another adjustment to the patient's therapy that was calculated or otherwise recommended by the application 608, 808 based on the predicted event.”

Claim 11
	Regarding claim 11, Roy discloses all the limitations of claim 1. Roy further discloses
Predicting the occurrence of the event comprising predicting consumption of a meal
Par. [0037], “Once sufficient historical meal data for a user exists, a personalized library of likely meal content can be created, with machine learning being utilized to predict the most likely meal content and serving sizes for a meal at the current time (or an anticipated meal in the future) based on the user's historical meal data and the current contextual situation (e.g., the current time of day, current day of week, current geographic location, etc.).”
Initiating the action comprising automatically adjusting operation of an infusion device to deliver insulin in a manner that is influenced by the predicted meal
Par. [0117], “In one or more embodiments, in response to detecting an event pattern, the application 608, 808 on the infusion device 102, 200, 502, 802 or the client device 106, 806 is configured to automatically adjust operation of the infusion device 102, 200, 502, 802 to account for the identified event. For example, in response to detecting a meal event, the application 608, 808 may automatically calculate a meal bolus amount based on a predicted meal size and/or a predicted meal content, and automatically command, signal, or otherwise instruct the command generation application 610 to operate the motor 532 to automatically deliver the bolus amount calculated based on the predicted meal size and/or predicted meal content.”
Par. [0145], “It should be noted that the nutritional bolus process 1200 may be performed in concert with the prospective closed-loop control process 900 and the event pattern control process 1000 to improve the patient's glucose management. In this regard, as described above, the prospective closed-loop control process 900 automatically increases the insulin delivery rate or insulin on board in advance of the meal. The nutritional bolus process 1200 may then be initiated automatically at the predicted meal time or in response to the event pattern control process 1000 detecting the occurrence of a meal. The nutritional bolus process 1200 then determines a personalized, context-specific meal bolus delivery configuration corresponding to the nutritional content of the meal that was automatically identified, detected, or predicted.”

Claim 12
	Claim 12 is a process claim that recites a method of monitoring a physiological condition of the patient in connection with operation of an infusion device capable of delivering fluid to the patient that recites method steps that are the same or substantially similar to the steps of the method of claim 1. Roy discloses the following limitations that are not addressed by the rejection of claim 1: 
A method of monitoring a physiological condition of the patient in connection with operation of an infusion device capable of delivering fluid to the patient
Abstract, “Infusion systems, infusion devices, and related operating methods are provided. An exemplary method of operating an infusion device capable of delivering fluid to a patient involves predicting, by a control system associated with the infusion device, a future occurrence of an event based at least in part on historical data associated with the patient, and prior to the future occurrence of the event, automatically adjusting a control parameter for operating the infusion device based at least in part on the event and automatically operating an actuation arrangement of the infusion device to deliver the fluid to the patient based at least in part on a current measurement of the physiological condition and the adjusted control parameter.”
A current state of the patient indicated by the real-time data matching a patient state associated with a respective contextual state association of a plurality of contextual state associations associated with the predictive association model
Par. [0091], “In one or more exemplary embodiments, the remote device 814 utilizes machine learning to determine which combination of historical sensor glucose measurement data, historical delivery data, historical auxiliary measurement data (e.g., historical acceleration measurement data, historical heart rate measurement data, and/or the like), historical event log data, historical geolocation data, and other historical or contextual data are correlated to or predictive of the occurrence of a particular event, activity, or metric for a particular patient, and then determines a corresponding equation, function, or model for calculating the value of the parameter of interest based on that set of input variables. Thus, the model is capable of characterizing or mapping a particular combination of one or more of the current (or recent) sensor glucose measurement data, auxiliary measurement data, delivery data, geographic location, patient behavior or activities, and the like to a value representative of the current probability or likelihood of a particular event or activity or a current value for a parameter of interest.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 13-14
	Claims 13-14 are method claims dependent from claim 12 that recite limitations that are the same or substantially similar to the limitations in claims 11 and 9, respectively. Please refer to the rejections of claim 12 and claims 11 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Sobol (US PG Pub. 2019/0209022).

Claim 3
	Regarding claim 3, Roy discloses all the limitations of claim 1. Roy further discloses
Each association comprises a subset of categorical state values for a subset of a plurality of patient data variable states
Detecting when the current state of the patient corresponds to the respective association comprises: transforming the real-time data into respective categorical state values for the plurality of patient data variable states, and detecting when the respective categorical state values for the plurality of patient data variable states includes the subset of categorical state values for the subset of the plurality of patient data variable states associated with the respective association
Sobol teaches
Each association comprises a subset of categorical state values for a subset of a plurality of patient data variable states
Par. [0225], “Logistic regression-based learning is a popular supervised learning model that (despite its name) is used for binary classification to predict a specific discrete outcome where a qualitative rather than quantitative response variable is produced, an example of which may be that a given person P has a set of symptoms, is it possible to attribute such symptoms to one of numerous possible medical conditions. Its use of the sigmoid-based activation function allows any real-valued input number to be mapped into an output value between 0 and 1 such that it can be transformed into one or the other based on a threshold classifier.”
The symptoms and the categorical values generated when real-valued input numbers are transformed using the threshold classifier would be the subset of categorical variables.
The variables that are stored and have a value of 1 would be categorical values that show an association with the outcome. Variables that are stored and have a value of 0 would be categorical values that do not show an association with the outcome.
Detecting when the current state of the patient corresponds to the respective association comprises: transforming the real-time data into respective categorical state values for the plurality of patient data variable states, and detecting when the respective categorical state values for the plurality of patient data variable states includes the subset of categorical state values for the subset of the plurality of patient data variable states associated with the respective association
Par. [0225], “Logistic regression-based learning is a popular supervised learning model that (despite its name) is used for binary classification to predict a specific discrete outcome where a qualitative rather than quantitative response variable is produced, an example of which may be that a given person P has a set of symptoms, is it possible to attribute such symptoms to one of numerous possible medical conditions. Its use of the sigmoid-based activation function allows any real-valued input number to be mapped into an output value between 0 and 1 such that it can be transformed into one or the other based on a threshold classifier.”
Using the threshold classifier transforms the patient data variables into categorical values by identifying it as a qualitative value relative to the threshold. Assigning a value of either 1 or 0 is detecting when the patient data variable states include the subset of categorical state values associated with the respective association because a value of 1 indicates the presence of an input categorical variable that has an effect on the outcome in a logistic regression model and a value of 0 indicates the absence of an input categorical variable that has an effect on the outcome in a logistic regression model. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Roy the ability to have the association comprise a subset of categorical variables associated with the patient data variable states and detecting the current state of the patient by transforming the patient data variables into the categorical states and detecting when the patient data includes the categorical states that are associated with the outcome, as taught by Sobol, because such a method is a known way of predicting outcomes with logistic regression models (see Sobol, par. [0225]), and logistic regression is a type of model that is good at making binary predictions regarding the presence or absence of a state that “does not require a lot of computations resources, which makes it easier to implement on [a] wearable electronic device where processor power may be less than that of [a] server or cloud” (Sobol, par. [0225]).

Claim 5
	Regarding claim 5, the combination of Roy and Sobol teaches all the limitations of claim 3. Roy further teaches
Determining a current amount of elapsed time associated with the current location state based at least in part on the location data, wherein detecting when the current state of the patient corresponds to the respective association comprises detecting when the current location state of the patient matches the location state associated with the respective association and the current amount of elapsed time associated with the current location state matches an amount of elapsed time state associated with the respective association
Par. [0150], “The event log data may include a time or timestamp associated with the particular activity or event, the day of the week associated with the activity or event, its associated geolocation, the duration of the activity, and potentially other attributes of the activity. The application 608, 808 at one of the infusion device 102, 200, 502, 802 or the client device 106, 806 may request event log data associated with activities or events that match the input activity, and then utilize the temporal information associated with those historical events (e.g., timestamps and durations) to select corresponding subsets of the patient's historical measurement data and insulin delivery data contemporaneous or concurrent to those historical events.”
Par. [0154], “Similarly, the patient's glycemic response during sleep may be modeled in a manner that accounts for the duration of sleep, the current time of day, the current day of the week, the current geographic location, current or recent sensor glucose measurements, current or recently logged events, and/or the like. It should be noted that in some embodiments, the expected duration for a future sleep event may be utilized to influence the duration of insulin delivery adjustments that are implemented by the patient activity control process 1300. For example, a target glucose value or other closed-loop control parameter may be maintained at an adjusted value for a duration of time configured to overlap with or otherwise correspond to the duration of time during which the user is expected to be sleeping before reverting to the original, preceding, or unadjusted value. In a similar manner, adjustments for an exercise event may be configured to temporarily align with the expected duration of the exercise before reverting to their preceding state or value.”
The system expects the duration of an event to occur for a duration that is historically associated with that activity, such as exercise and sleep based on other contextual factors. Having the adjustments align with an expected duration means that the system is making a determination that the duration of the current activity matches an elapsed time associated with the current activity.

Claim 6
	Regarding claim 6, the combination of Roy and Sobol teaches all the limitations of claim 5. Roy further teaches
The use of the location of a user and a duration of an activity in predicting a current state of a user
Par. [0150], [0154]
However, Roy does not teach
Transforming the location data into a first categorical location state of a plurality of categorical location states
Transforming the current amount of elapsed time into a second categorical location during state of a plurality of categorical location during states
Wherein detecting when the current state of the patient corresponds to the respective association comprises detecting when a combination of the first categorical location state and the second categorical location state matches the respective association
Sobol teaches
Transforming the location data into a first categorical location state of a plurality of categorical location states, and transforming the current amount of elapsed time into a second categorical location during state of a plurality of categorical location during states, wherein detecting when the current state of the patient corresponds to the respective association comprises detecting when a combination of the first categorical location state and the second categorical location state matches the respective association
Par. [0225], “Logistic regression-based learning is a popular supervised learning model that (despite its name) is used for binary classification to predict a specific discrete outcome where a qualitative rather than quantitative response variable is produced, an example of which may be that a given person P has a set of symptoms, is it possible to attribute such symptoms to one of numerous possible medical conditions. Its use of the sigmoid-based activation function allows any real-valued input number to be mapped into an output value between 0 and 1 such that it can be transformed into one or the other based on a threshold classifier… In addition, training a logistic regression algorithm in order to arrive at a predictive health condition model is relatively easy. As with decision trees, logistic regression-based approaches tend to work well with relatively small data samples. In addition, they tend to be most useful when used in binary (that is to say, “yes/no”) classification problems. On the other hand, if continuous rather than categorical outcomes are desired, logistic regression may be limited in its predictive ability. It may also be necessary to identify all of the important independent variable features that mathematically describe the instances with a suitable label, as well as perform some form of feature engineering such as feature extraction in order to reduce highly-correlated duplicate data, as well as to gain some insights from the raw LEAP data form which a meaningful feature may be formed.”
Par. [0228], “Regression-based models correlate a predicted (i.e., output, or dependent) variable to a combination of coefficients (i.e. weights) multiplied by a set of input variables, and also use an error term to take random sampling noise into consideration as a way to come up with a single estimate of the predicted variable based only on training data.”
This shows that, in logistic regression, categorical variables and real-valued number variables can be combined to predict an outcome based on each variable’s respective effect on the outcome. So the outcome variable (i.e., the predicted state) would be determined based on a combination of the first variable and the second variable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Roy the ability to transform the data into categorical states and detecting that a current state of a patient corresponds to an event based on a combination of the variables, as taught by Sobol, because such a method is a known way of predicting outcomes with logistic regression models (see Sobol, par. [0225]), and “logistic regression-based approaches tend to work well with relatively small data samples. In addition, they tend to be most useful when used in binary (that is to say, “yes/no”) classification problems.” (Sobol, par. [0225]).

Claim 7
	Regarding claim 7, Roy discloses all the limitations of claim 1. Roy further discloses
Storing historical data associated with the patient
Par. [0113], “The event pattern control process 1000 initializes or begins by receiving or otherwise obtaining historical event data associated with the patient and historical measurement data associated with the patient that corresponds to the historical event data (tasks 1002, 1004).”
Training a machine learning algorithm using the relationships between the historical data and historical occurrences of the event
Par. [0113], “The illustrated event pattern control process 1000 then creates or otherwise generates a patient-specific model for detecting the event as a function of the patient's measurement data based on the relationship between the historical event data and the corresponding historical measurement data (task 1006).”
Par. [0115], “Based on the relationship or correlation between the patient's historical measurement data and the patient's historical event data, the infusion device 102, 200, 502, 802, the client device 106, 806, or the remote computing device 108, 814 may create, develop, or otherwise generate a model for determining the probability or likelihood of the patient experiencing that event as a function of the patient's measurement data. In one or more embodiments, the patient's historical measurement data may be utilized to train a neural network or other artificial intelligence or machine learning model and develop a function for predicting the likelihood of occurrence of a particular event as a function of the patient's measurement data.”
However, Roy does not teach 
Generating a table corresponding to the historical data associated with the patient
Transforming entries in the table from real values to categorical values for a plurality of fields of patient data, transforming the entries in the table from the categorical values for the plurality of fields of patient data into Boolean values for respective categories for respective fields of the plurality of fields of patient data, determining the predictive association model based on relationships between respective categorical values for respective subsets of the plurality of fields of patient data and historical occurrences of the event
Sobol teaches
Generating a table corresponding to the historical data associated with the patient
Par. [0166], “For example, activity-based baseline data may include known inter-patient or intra-patient activity that is taken from previous activity signatures that are stored in memory 173B; such data may be either acquired through prior operation of the sensors 121 or taken from a historical record such as contained within a lookup table or the like.”
Par. [0243], “Visually, the instance, label and feature can populate a data table (or spreadsheet) such as the previously-mentioned x-y graph or x-y-z graph where the instances may be listed as numerous rows within a single label column, whereas the features populate various labeled columns for each row. To think of it colloquially, the use of machine learning to solve a classification, regression or other problem can be analogized to preparing a meal, where (a) the data being acquired by the wearable electronic device 100 corresponds to the ingredients to be used, (b) the mathematical code that is the algorithm is a sequence of actions that may be analogized to the tools, equipment, appliances or the like that operates on the ingredients, (c) the model is the recipe that is used in conjunction with the algorithmic tools to provide a framework for repeatability and (d) the label is the desired output in the form of the finished dish.”
Transforming entries in the table from real values to categorical values for a plurality of fields of patient data, transforming the entries in the table from the categorical values for the plurality of fields of patient data into Boolean values for respective categories for respective fields of the plurality of fields of patient data, determining the predictive association model based on relationships between respective categorical values for respective subsets of the plurality of fields of patient data and historical occurrences of the event
Par. [0225], “Logistic regression-based learning is a popular supervised learning model that (despite its name) is used for binary classification to predict a specific discrete outcome where a qualitative rather than quantitative response variable is produced, an example of which may be that a given person P has a set of symptoms, is it possible to attribute such symptoms to one of numerous possible medical conditions. Its use of the sigmoid-based activation function allows any real-valued input number to be mapped into an output value between 0 and 1 such that it can be transformed into one or the other based on a threshold classifier… In addition, training a logistic regression algorithm in order to arrive at a predictive health condition model is relatively easy. As with decision trees, logistic regression-based approaches tend to work well with relatively small data samples. In addition, they tend to be most useful when used in binary (that is to say, “yes/no”) classification problems. On the other hand, if continuous rather than categorical outcomes are desired, logistic regression may be limited in its predictive ability. It may also be necessary to identify all of the important independent variable features that mathematically describe the instances with a suitable label, as well as perform some form of feature engineering such as feature extraction in order to reduce highly-correlated duplicate data, as well as to gain some insights from the raw LEAP data form which a meaningful feature may be formed.”
Par. [0228], “Regression-based models correlate a predicted (i.e., output, or dependent) variable to a combination of coefficients (i.e. weights) multiplied by a set of input variables, and also use an error term to take random sampling noise into consideration as a way to come up with a single estimate of the predicted variable based only on training data.”
A Boolean value is another term for a true/false or yes/no variable. This can also be indicated by a 1 or 0 that indicates the presence or absence of the categorical variable (see Specification, par. [0086]).
Logistic regression models are trained by identifying variables and their associated outcomes. Constructing the model requires determining which variables have an effect on the outcome variable and determining a coefficient that represents the importance of the presence of the variable on the outcome.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Roy the ability to transform data into categorical variables into Boolean values and determine predictive associations based on the categorical values based on relationships between the categorical variables and historical occurrences of the event, as taught by Sobol, because such a method is a known way of predicting outcomes with logistic regression models (see Sobol, par. [0225]), and “logistic regression-based approaches tend to work well with relatively small data samples. In addition, they tend to be most useful when used in binary (that is to say, “yes/no”) classification problems.” (Sobol, par. [0225]).

Claim 8
	Regarding claim 8, Roy discloses all the limitations of claim 1. However, Roy does not teach
Each association comprising a respective subset of Boolean values for a respective subset of plurality of fields of patient data
Predicting the occurrence of the event comprises transforming the real-time data into corresponding Boolean values for respective fields of the plurality of fields of patient data
Detecting when the corresponding Boolean values for respective fields includes the respective subset of Boolean values for the respective subset of plurality of fields of patient data associated with the respective association
Sobol teaches
Each association comprising a respective subset of Boolean values for a respective subset of plurality of fields of patient data, predicting the occurrence of the event comprises transforming the real-time data into corresponding Boolean values for respective fields of the plurality of fields of patient data, and detecting when the corresponding Boolean values for respective fields includes the respective subset of Boolean values for the respective subset of plurality of fields of patient data associated with the respective association
Par. [0225], “Logistic regression-based learning is a popular supervised learning model that (despite its name) is used for binary classification to predict a specific discrete outcome where a qualitative rather than quantitative response variable is produced, an example of which may be that a given person P has a set of symptoms, is it possible to attribute such symptoms to one of numerous possible medical conditions. Its use of the sigmoid-based activation function allows any real-valued input number to be mapped into an output value between 0 and 1 such that it can be transformed into one or the other based on a threshold classifier.”
A Boolean value is another term for a true/false or yes/no variable. This can also be indicated by a 1 or 0 that indicates the presence or absence of the categorical variable (see Specification, par. [0086]).
Using the threshold classifier transforms the patient data variables into categorical values by identifying it as a qualitative value relative to the threshold. Assigning a value of either 1 or 0 is detecting when the patient data variable states include the subset of categorical state values associated with the respective association because a value of 1 indicates the presence of an input categorical variable that has an effect on the outcome in a logistic regression model and a value of 0 indicates the absence of an input categorical variable that has an effect on the outcome in a logistic regression model. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Roy the ability to have the association comprise a subset of Boolean values associated with the patient data variable states and predicting the event by transforming the patient data variables into the Boolean values and detecting when the corresponding Boolean values include the respective subset of Boolean values that are associated with the outcome, as taught by Sobol, because such a method is a known way of predicting outcomes with logistic regression models (see Sobol, par. [0225]), and logistic regression is a type of model that is good at making binary predictions regarding the presence or absence of a state that “does not require a lot of computations resources, which makes it easier to implement on [a] wearable electronic device where processor power may be less than that of [a] server or cloud” (Sobol, par. [0225]).

Claims 15-16
	Claims 15-16 are method claims dependent from claim 12 that recite limitations that are the same or substantially similar to the limitations of claims 3 and 8 respectively. Please refer to the rejections of claim 12 and claims 3 and 8.

Claim 17
	Claim 17 is a system claim that recites a system comprising components configured to perform steps that are the same or substantially similar to the steps of the methods recited in claim 1 and claim 3 (which, due to claim 3 depending from claim 1 means it is configured to perform the steps of the method of claim 3). Roy teaches the following limitations not directly addressed by the rejection of claims 1 or 3:
A system comprising
Abstract, “Infusion systems, infusion devices, and related operating methods are provided. An exemplary method of operating an infusion device capable of delivering fluid to a patient involves predicting, by a control system associated with the infusion device, a future occurrence of an event based at least in part on historical data associated with the patient, and prior to the future occurrence of the event, automatically adjusting a control parameter for operating the infusion device based at least in part on the event and automatically operating an actuation arrangement of the infusion device to deliver the fluid to the patient based at least in part on a current measurement of the physiological condition and the adjusted control parameter.”
A database to maintain historical data associated with a patient and a server in communication with the database
Par. [0084], “The remote device 814 generally represents a server or other computing device configured to receive and analyze or otherwise monitor measurement data, event log data, and potentially other information obtained for the patient associated with the medical device 802. In exemplary embodiments, the remote device 814 is coupled to a database 816 configured to store or otherwise maintain data associated with individual patients.”
A device associated with the patient
Par. [0086], “The medical device 802 generally represents the component of the patient monitoring system 800 that is communicatively coupled to the output of the sensing element 804 to receive or otherwise obtain the measurement data samples from the sensing element 804 (e.g., the measured glucose and characteristic impedance values), store or otherwise maintain the measurement data samples, and upload or otherwise transmit the measurement data to the server 814 via the client device 806.”
Please refer to the rejections of claims 1 and 3 for additional limitations.

Claims 18-19
	Claims 18-19 are system claims that depend from claim 17 and recite limitations that are the same or substantially similar to the limitations of claims 9 and 11, respectively. Please refer to the rejections of claim 17 and claims 9 and 11.

Claim 20
	Regarding claim 20, the combination of Roy and Sobol teaches all the limitations of claim 17. Roy further teaches
A sensing arrangement communicatively coupled to the device to provide measurement data associated with the patient to the device
Par. [0041], “Turning now to FIG. 1, one exemplary embodiment of an infusion system 100 includes, without limitation, a fluid infusion device (or infusion pump) 102, a sensing arrangement 104, a command control device (CCD) 106, and a computer 108.”
Par. [0043], “The sensing arrangement 104 generally represents the components of the infusion system 100 configured to sense, detect, measure or otherwise quantify a condition of the user, and may include a sensor, a monitor, or the like, for providing data indicative of the condition that is sensed, detected, measured or otherwise monitored by the sensing arrangement.”
Par. [0043], “Thus, in exemplary embodiments, one or more of the infusion device 102, the sensing arrangement 104, the CCD 106, and/or the computer 108 includes a transmitter, a receiver, and/or other transceiver electronics that allow for communication with other components of the infusion system 100, so that the sensing arrangement 104 may transmit sensor data or monitor data to one or more of the infusion device 102, the CCD 106 and/or the computer 108.”
Wherein the device predicts the occurrence of the event when the measurement data associated with the patient corresponds to the respective contextual state association
Par. [0116], “In this regard, in a similar manner as described above in the context of the meal probability model with respect to FIG. 9, the infusion device 102, 200, 502, 802 or the client device 106, 806 may obtain current measurement data values from the available sensing devices 104, 504, 506, 508, 804 and input the current measurement data values into the event prediction model to calculate a probability or likelihood of a particular event. In some embodiments, depending on the amount of measurement data to be input into the event prediction model, the infusion device 102, 200, 502, 802 or the client device 106, 806 may also buffer recent measurement data values preceding the current measurement data values (e.g., the preceding hour of measurement data) to facilitate detection of an event based on a trend or pattern in the recent measurement data.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686